HOOD, Associate Judge.
Appellant was convicted of violation of section 109 of the Traffic and Motor Vehicle Regulations, which provides: “The driver of a vehicle shall not back the same unless such movement can be made with reasonable safety and without interfering with other traffic.” From the evidence the trial court could have found that appellant backed his automobile against complaining witness’s parked automobilfe and pushed it back eight feet, and in so doing locked bumpers and did substantial damage to the front of complainant’s automobile.
Appellant says the backing element of the offense was proved but that it was not proved “that such backing was done when it could not be performed in safety.” In view of the manner in which appellant backed his automobile and the damage he did to the other, we think it is clear that the trial court was justified in finding beyond a reasonable doubt that such backing could not have been done “with reasonable safety.”
Affirmed.